Citation Nr: 1637971	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to February 1970.  
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  In that decision, the RO denied a claim for service connection for bilateral hearing loss and tinnitus.

For reasons described below, the claim for service connection for a left ear hearing loss disability is REMANDED to the agency of original jurisdiction (AOJ) and is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes. 

2.  The Veteran manifested recurrent tinnitus within one year from the date of his separation from active duty service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 

 2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, notice was accomplished via a March 2011 letter. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c) (2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c) (1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c) (4).

In this case, all relevant private and service treatment records have been obtained and a VA exam was conducted in February 2009.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, as explained in further detail below, the record indicates that the signs and symptoms of a disability are not manifest to a current disability (in regard to the right ear).  Furthermore, the record contains sufficient information to make a decision.  Thus, a VA examination is not necessary.  

For the reasons set forth above, the Board finds that VA has complied with its notification and assistance requirements.  

II. Service Connection Claims 

In adjudicating the hearing loss disabilities and tinnitus, the principles of service connection apply.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" (the so-called "nexus" requirement).  Hickson v. West, 12 Vet. App. 247 (1999).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hearing loss and tinnitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Right Ear 

The Veteran contends that service connection is wanted for a bilateral hearing loss disability and tinnitus as it was incurred due to noise exposure during active duty service in Vietnam.  In statements throughout the claims period, the Veteran reports that he served as an artilleryman and was exposed to high levels of acoustic trauma.  

For the veteran to be awarded service connection for a hearing loss disability, there must be evidence both of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see also 38 U.S.C. § 1131 (formerly § 331).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed.Cir.1997) ("The statutes governing payment of benefits for disability ... only allow payment for disability existing on and after the date of application.").  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  
Under VA regulations, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In this case, the Veteran does not meet the criteria for a right ear hearing loss disability.

In respect to the right ear, none of the Veteran's audiograms have demonstrated a hearing loss disability.  On the February 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These findings are not sufficient to establish a hearing loss disability of the right ear, as the auditory thresholds for three of the listed frequencies are not 26 decibels or greater, and speech recognition in the right ear is greater than 94 percent.  A December 2007 private audiogram shows similar findings and is not sufficient to establish a current disability.  

The Veteran is competent to report symptoms such as decreased hearing in the right ear, which is capable of lay observation, but he is not competent to diagnose hearing loss for VA purposes.  A diagnosis of a hearing loss disability requires objective testing findings, as described in 38 C.F.R. § 3.385.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board finds that the objective medical evidence outweighs the Veteran's lay statements regarding the presence of a right ear hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran does not have hearing loss disability in his right ear for VA purposes, and service connection for a hearing loss disability of the right ear is not warranted. 

B. Tinnitus 

The Veteran asserts that tinnitus is due to military service.  Specifically, he contends that he was exposed to extreme noise while serving as a 40 millimeter (mm) tank gunner in Vietnam.  The Veteran's DD Form 214 is consistent with the Veteran's assertion, reflecting that his military occupation specialty (MOS) was light air defense artillery crewman, and exposure to acoustic trauma is conceded.  Service treatment records are negative for any complaints, findings, or diagnosis of tinnitus.  However, certain chronic diseases (including tinnitus, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In a March 2008 medical opinion, a private physician noted that the Veteran "has been diagnosed with bilateral Tinnitus.  This is most likely secondary to acoustic trauma he received during his stay in the military."

The claimant was afforded a VA examination in March 2009 (opinion addendum added June 2009).  In addition to recalling noise exposure, the Veteran reported that while in a tank, the left side of his head was struck hard enough that he was dazed and had a two day headache.  The Veteran reported that his tinnitus onset occurred in 1971 or 1972 with episodes that occur one to two times per month.  The VA examination notes that the Veteran experiences balance problems and dizziness when he stands.  The VA examiner concluded that he was unable to provide an etiological opinion without resorting to speculation due to lack of complaints in service.  Therefore, the VA examiner's conclusion is not negative to the Veteran's contention of recurrent tinnitus. 

The Board finds that service connection is warranted for tinnitus as a chronic disease under 38 C.F.R. §§ 3.307(a) and 3.309(a).  There is no medical evidence contradicting the Veteran's assertions in this matter.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has reported that he experiences tinnitus, and he is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the Veteran's competent and credible lay statements that the recurrent ringing in his ears began within a year of service, the Board will resolve any doubt in the Veteran's favor and find that tinnitus, i.e. an organic disease of the nervous system, manifested to a compensable degree within one year of the Veteran's separation from active duty service.  38 C.F.R. §§ 3.307(a) and 3.309(a); see also 38 C.F.R. § 4.87, Diagnostic Code 6260 (assigning a compensable 10 percent evaluation for "recurrent tinnitus").  


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran entered active duty service in November 1967; his October 1967 pre-induction audiogram demonstrates a hearing loss disability for VA purposes in the left ear.  The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's pre-induction audiogram was dated on October 10, 1967, prior to the October 31, 1967 date on which the military was assumed to change standards.  To convert the units, the Board adds 15 decibels to 500Hz, 10 decibels to 1000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3000 Hz., and 5 decibels to 4000 Hz.  The Veteran's original ASA units are listed in the chart below with the converted ISO units in parentheses, with pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
-5 (5)
0 (10)
0 (10)
35 (40)

Service records are negative for any additional findings or complaints of hearing loss, and the Veteran's left ear hearing was normal upon examination for separation in February 1970.  The Veteran denied experiencing any hearing loss upon exit from active duty service (though he did note other maladies).  See AZ v. Shinseki, 731 F.3d 1303, 1315-17 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

A February 2009 VA examination confirmed a left ear hearing loss and addressed the question of whether left ear hearing loss was incurred in service.  No opinion, however, was given as to whether a preexisting left ear hearing loss, as indicated in the entrance examination, was aggravated by service, particularly in light of March 2008 private opinion suggesting a causal connection between hearing loss and in-service acoustic trauma.  This needs to be addressed upon examination.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Furnish the claims file to a VA audiological professional to determine whether the left ear hearing loss shown at entry into service (as signified by the finding of 40 decibels (adjusted for ISO units) at entry into service) was at least as likely as not (a 50 percent or greater probability) aggravated by service.  Please review the claims file and consider the March 2008 opinion from the Veteran's private treatment provider in making this determination.  All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, readjudicate the claim for service connection for left ear hearing loss.  If the claim remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow a reasonable period of time for a response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


